BLACK, Circuit Judge,
concurring in part and dissenting in part:
I concur with the majority opinion that the district court erred both by applying a de novo standard of review and by granting summary judgment to Oliver against Broadspire. I respectfully dissent from the majority’s affirmance of the district court’s grant of summary judgment to Oliver against Coca-Cola. I would remand the case for the district court to apply the correct standard of review to Coca-Cola’s decision to deny benefits.